Citation Nr: 1208903	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-30 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye condition as due to trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In September 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

The issue of entitlement to a compensable evaluation for tinea pedis and onychomycosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Correspondence, December 2009.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he incurred a right eye condition as a result of in-service trauma.  See Statements, February 2004, April 2007.  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, additional development is necessary prior to the adjudication of the claim.

Specifically, the Veteran reports that in service in January 1974, while serving at Camp Casey in Korea, a fellow soldier punched him in the nose and right eye, and that as a result, he has experienced right eye problems, including seeing floaters and experiencing visual impairment, cold sensitivity, pain, tremors (e.g., jerking), seeing a white sort of film over his eye, photo sensitivity, and drainage.  See Statements, April 2010 (two); Board Hearing Transcripts, June 2003 at 9-10 and 14, September 2011 at 3-6; DRO Hearing Transcript at 1-3 and 6.  The Veteran testified that his right eye was black or blue for approximately seven months after the in-service assault.  See Board Hearing Transcript, September 2011 at 5.  The Board also acknowledges an October 2000 lay statement from the Veteran's mother in which she reports that the Veteran's right eye was bruised and black when he returned home from service.

As an initial matter, the Board notes that the Veteran is service-connected for residuals of nasal trauma and rhino-sinusitis, and while there is no record of any in-service assault in the Veteran's service records, the Board acknowledges that VA has essentially conceded that an assault occurred in service.  See Rating Decision, September 2011.  With regard to the Veteran's recently service-connected nasal trauma and rhino-sinusitis, the Board notes that the Veteran also contends in the alternative that he has a right eye condition secondary to his nasal trauma and rhino-sinusitis.  See Board Hearing Transcript, September 2011 at 10.

The Veteran's service treatment records reflect that he was treated for fuel spilling into his eyes, hay fever, and conjunctivitis, and that he reported experiencing pressure behind his eyes in connection with diagnosed possible bronchitis, rule-out sinusitis.  See Service Treatment Records, March 1974 (pressure behind eyes), April 1974 (two; allergic conjunctivitis), August 1974 (allergic conjunctivitis), June 1974 (eyes watering), October 1974 (spilled fuel in eyes).

Recent VA treatment records reflect that the Veteran has been followed for diagnosed blepharospasms (see February 2010 and 2011, April 2011), benign fasciculations (February 2010), dry eye/meibomitis (February 2008, 2010, and 2011), angle recession, possible glaucoma, and trace cataracts (June 2007, August 2007, April 2008), and some records reflect a noted history of trauma in service (June 2007, August 2007, April 2008).  Priorto, January 1991 and January 1998 records reflect a diagnosis of conjunctivitis was recorded (and a complaint of a film over his eye).

The Veteran has not been provided with a VA examination relating to his claimed right eye condition.  In light of the above evidence of complaints of eye problems in service, the fact that VA has essentially conceded that the alleged in-service assault took place, and the fact that the Veteran is claiming (in the alternative) service connection secondary to his recently service-connected nasal condition, and the recent history of treatment for various eye problems, the Board finds that the low threshold requirement for a VA examination has been met, and this matter must be remanded so that the Veteran may be provided with a VA examination relating to his claim.  38 U.S.C.A. § 5103A (2002); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed right eye condition.  The claims folder should be provided to the examiner for review in conjunction with the examination, including a copy of the Board's remand.  After reviewing the file, conducting a thorough examination, and identifying the nature of any right eye condition, the examiner should render an opinion as to whether it is at least as likely as not that each right eye condition found on examination is related to service, including whether it is (a) related to the conceded in-service assault, (b) related to in-service complaints noted in the Veteran's service treatment records, or (c) secondary to the Veteran's service-connected nasal trauma and rhino-sinusitis.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that any right eye condition found on examination is not related to service or service-connected disability, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



